DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   SUNSHINE WINE & SPIRIT, INC.,
                            Appellant,

                                     v.

     STATE OF FLORIDA DEPARTMENT OF TRANSPORTATION,
                         Appellee.

                               No. 4D20-181

                               [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 12-10279 CACE
(02).

    Jeff P. Cynamon of the Law Offices of Jeff P. Cynamon, P.A., North Bay
Village; and Andrew Paul Kawel of Kawel PLLC, Coral Gables, for appellant.

   Marc Peoples, Assistant General               Counsel,   Department   of
Transportation, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.